Citation Nr: 1104923	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to herbicide agents.  

2.  Entitlement to service connection for bilateral peripheral 
neuropathy, to include as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for impotence, to include 
as secondary to type II diabetes mellitus.  

4.  Entitlement to service connection for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue concerning entitlement to service connection for 
impotence is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management Center 
in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a 
current diagnosis of diabetes mellitus, type II.  

2.  The Veteran is presumed to have been exposed to herbicide 
agents during active military service.  

3.  The medical evidence of record shows that the Veteran has a 
current diagnosis of bilateral lower extremity diabetic 
neuropathy.  

4.  The medical evidence of record shows that the Veteran has a 
current diagnosis of background diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Bilateral lower extremity diabetic neuropathy is proximately 
due to the Veteran's service-connected diabetes mellitus, type 
II.  38 C.F.R. § 3.310 (2010).  

3.  Diabetic retinopathy is proximately due to the Veteran's 
service-connected diabetes mellitus, type II.  38 C.F.R. § 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Without deciding 
whether notice and development requirements have been satisfied, 
the Board is not precluded from adjudicating the Veteran's claims 
herein.  This is so because the Board is taking action favorable 
to the Veteran by granting the issues of entitlement to service 
connection for diabetes mellitus, bilateral lower extremity 
diabetic neuropathy, and diabetic retinopathy.  As such, this 
decision poses no risk of prejudice to the Veteran with respect 
to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Historically, the Veteran served on active duty service from June 
1966 to May 1969.  In May 2005, the Veteran submitted a claim of 
entitlement to service connection for diabetes mellitus, type II, 
to include as due to exposure to an herbicidal agent; he also 
claimed entitlement to service connection for impotence, 
bilateral lower extremity neuropathies, and an eye condition, 
possibly retinopathy.  This claim was denied in August 2006.  
Further development and adjudication of this claim was stayed 
pending the decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  After that decision was issued, the denial of the 
Veteran's claim was confirmed and continued in April 2009.  The 
Veteran perfected an appeal in April 2009.  Following the 
submission of additional evidence, supplemental statements of the 
case were issued in May 2010 and August 2010 that continued to 
deny the Veteran's claims.  The appeal was certified to the Board 
for appellate review in September 2010.  

After the Veteran's appeal was received at the Board, the Board 
received additional evidence from the Veteran, via the RO.  
Although the additional evidence was not accompanied by a signed 
waiver of initial review of that evidence by the RO, the Board 
may consider that evidence at this time because the action taken 
herein is favorable to his claims.  See 38 C.F.R. § 20.1304(c) 
(2010).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, the law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  A veteran must actually set foot within the land 
borders of Vietnam, to include the contiguous waterways, in order 
to be entitled to the statutory presumptions for disabilities 
claimed as a result of exposure to herbicides.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 
62 Fed. Reg. 63604 (1997).  

Further, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that degree, 
over and above the degree of disability existing prior to the 
aggravation.  Id.  

In support of his claim, the Veteran submitted statements that, 
during late 1967 and early 1968, the ship he was serving aboard, 
the U.S.S. Floyd B. Parks (DD-884), anchored in Da Nang Harbor, 
South Vietnam on multiple occasions, as well as other harbors 
along the coast of South Vietnam.  He also contends that the ship 
operated in the waterways of the Mekong Delta and also the Saigon 
River.  The Veteran has also submitted statements from several 
fellow shipmates which attest to those facts.  

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of diabetes mellitus, type II, 
diabetic retinopathy, or bilateral lower extremity diabetic 
neuropathy.  

A review of his service personnel records shows that the Veteran 
served in the U.S. Navy and was stationed onboard the U.S.S. 
Floyd B. Parks from August 1967 until May 1969.  The RO submitted 
requests to the Modern Military Branch, National Archives, to 
verify the location of the U.S.S. Floyd B. Parks in February and 
March 1968 and to determine whether there was evidence in the 
ship's deck logs that the Veteran was ever within the land 
borders of Vietnam, to include the contiguous inland waterways.  
In response, copies of the ship's deck logs were received which 
contain several pertinent entries.  The deck log for February 27, 
1968, contains the following entries: "Maneuvering at various 
courses and at various speeds conforming to Saigon River 
channel," and "Anchored in Vung Ganh Rai Bay, South Vietnam."  
Several entries dated from March 1, 1968, to March 6, 1968, also 
indicate that the ship was anchored in Vung Ganh Rai Bay.  An 
entry for March 4, 1968, states: "Anchored near mouth of the 
Mekong River in 9 fathoms of water."  Maps of Vietnam show that 
Baie de Rai, or Baie de Ganh Rai, or Vung Ganh Rai Bay or harbor, 
as noted in the deck logs, is surrounded on three sides by land.  
According to the National Archives and Records Administration and 
the Naval History and Heritage Command, command histories, deck 
logs, muster rolls, personnel diaries are the only permanently 
maintained administrative records produced by commissioned U.S. 
Navy ships during the Vietnam Era.  

The Board finds that the Veteran's statements that he was present 
in the inland waterways of South Vietnam in February and March 
1968 while serving onboard the U.S.S. Floyd B. Parks, as well the 
statements from fellow shipmates, are consistent with the 
evidence of record and therefore are credible.  As this 
information is related to a matter that the Veteran actually 
observed and is within the realm of his personal knowledge, it is 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  There is no evidence of record that contradicts the 
Veteran's statements or otherwise shows that he was never present 
in the inland waterways of South Vietnam while on board the 
U.S.S. Floyd B. Parks.  Accordingly, the evidence of record shows 
that the Veteran served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to an herbicidal 
agent.  He is, therefore, presumed under 38 U.S.C.A. § 1116(f) to 
have been exposed to an herbicide agent, to include Agent Orange.  

Regulations provide that if a veteran was exposed to an herbicide 
agent during active service, presumptive service connection is 
warranted for Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 
3.309(e).  

VA clinic records dated from November 2004 show that the Veteran 
has been provided ongoing diagnoses of and treatment for diabetes 
mellitus, type II.  In March 2008, the Veteran's medication list 
included an oral hypoglycemic agent, as well as insulin, to treat 
diabetes mellitus, type II.  

The evidence of record demonstrates, therefore, that the Veteran 
was exposed to an herbicide agent during military service and 
that he has a current diagnosis of diabetes mellitus, type II.  
Accordingly, the criteria are met for service connection for 
diabetes mellitus, type II, on a presumptive basis.  See 38 
C.F.R. § 3.307; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

VA clinic records dated from November 2004 also reflect clinical 
findings and diagnoses of background diabetic retinopathy and 
bilateral lower extremity diabetic neuropathy.  There is no 
medical evidence indicating that the retinopathy or bilateral 
lower extremity neuropathy is due to an etiology other than 
diabetes mellitus.  Therefore, service connection is also granted 
for background diabetic retinopathy and bilateral lower extremity 
diabetic neuropathy as secondary to the Veteran's service-
connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for diabetes mellitus, type II, is granted.  

Service connection for diabetic retinopathy is granted as 
secondary to the Veteran's service-connected diabetes mellitus, 
type II.  

Service connection for bilateral lower extremity diabetic 
neuropathy is granted as secondary to the Veteran's service-
connected diabetes mellitus, type II.  


REMAND

The VA clinic records note a diagnosis of erectile dysfunction 
beginning in July 2005.  However, the records do not indicate 
that any examiner has opined as to the etiology of the erectile 
dysfunction, in particular, as to whether it is related to the 
Veteran's diabetes mellitus, type II.  In light of the Veteran's 
contentions and the evidence of record, the Board finds that a 
medical opinion is needed to determine whether any current 
erectile dysfunction or impotence is related to the Veteran's 
service or was caused by or aggravated by the Veteran's 
service-connected diabetes mellitus, type II.  

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for erectile dysfunction or 
impotence since his separation from 
service.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any erectile dysfunction or 
impotence found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records and the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether the Veteran 
currently has a disorder manifest by 
erectile dysfunction or impotence.  If a 
disorder manifest by erectile dysfunction 
or impotence is diagnosed, the examiner 
must state whether the disorder is related 
to military service or was caused or 
aggravated by a service-connected 
disability, in particular, the Veteran's 
diabetes mellitus, type II.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared should be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for service 
connection for impotence must be 
readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


